Citation Nr: 0517287	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.  The decision reflects a denial of 
service connection for bilateral hearing loss and tinnitus.  
The veteran subsequently perfected his appeal in February 
2004.  By rating decision dated in August 2004, however, the 
RO granted service connection for left ear hearing loss and 
tinnitus.  As the veteran has not appealed the rating or 
effective date assigned for either disability, such issues 
are not before the Board at this time.  See, e.g., Grantham 
v. Brown, 114 F. 3d 1156 (1997).  Accordingly, the sole issue 
in appellate status is  entitlement to service connection for 
right ear hearing loss. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim of entitlement to service connection for 
right ear hearing loss; all reasonable development necessary 
for the disposition of the appeal of this claim has been 
completed.

2.  The medical evidence is at least in equipoise in showing 
that the veteran has a right ear hearing loss and that such 
hearing loss is causally linked to in-service acoustic 
trauma.  


CONCLUSION OF LAW

The veteran's hearing loss in the right ear was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), first VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The Board 
finds that VA's duties to the appellant under the VCAA have 
been fulfilled.  As discussed in more detail below, 
sufficient evidence is of record to grant this claim.  
Therefore, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
as there has been no prejudice to the appellant that would 
warrant a remand and the appellant's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

FACTUAL BACKGROUND

Service medical records show the veteran's hearing was tested 
by audiometer when he underwent examination for his 
enlistment in September 1962, and reflected pure tone 
thresholds of 5 decibels (dB) for each ear at 500, 1000, 
2000, 3000, and 4000 Hertz (Hz) with the exception of the 
left ear, which demonstrated a pure tone threshold of 10 dB.  
No audiometric evaluation was done upon the veteran's 
separation physical examination; however, he demonstrated 
hearing levels of 15/15 in spoken voice and 15/15 in 
whispered voice.

Post-service records indicate the veteran underwent a private 
audiological evaluation in July 2003, which revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
20
25
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran's wife stated in a letter dated in April 2004 
that she and the veteran were married in 1965 and he told her 
many times about the guns going off and how he could not hear 
for several hours afterwards.  She reported that since the 
veteran left the service, he has worked in a setting that 
exposed him to no loud noises and in their recreational time, 
they have enjoyed activities that did not involve noise 
exposure.  She stated that all these years the veteran had 
complained of ringing in his ears and his hearing loss has 
worsened over time.  She is completely convinced that the 
hearing loss and ringing in the ears is a direct result of 
the veteran's unprotected exposure to the big guns 
discharging.

J.D., M.S., CCC-A, the certified audiologist who conducted 
the July 2003 evaluation wrote in May 2004 that the veteran 
presents with a sloping, mild to moderately severe 
sensorineural hearing loss.  A history of excessive noise 
exposure during service was noted, including a loud blast 
from a ship's forward gun.  Afterward, according to the 
veteran, he experienced tinnitus and a decrease in hearing 
sensitivity, which resolved within one day.  It was noted 
that he continued to have difficulty with hearing loss and 
tinnitus.  The audiologist concluded that, based on the 
history provided and the results of the audiologic 
evaluation, it was very likely that the veteran's military 
service was a contributing factor in his hearing loss.  The 
audiologist added, however, that due to the configuration of 
the loss, she was unable to rule out familial loss or 
presbycusis.
 
In July 2004 the veteran underwent a VA audiogram evaluation 
for disability compensation.  He reported that he had been a 
radar man in the military and was exposed to a 5-inch gun 
blast right next to him; after this incident he lost his 
hearing for two days.  The veteran indicated that, after his 
military service, he worked as an Aerojet engineer for 25 
years.  The audiological testing showed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
35
LEFT
15
25
25
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
threshold average was 23 dB for the right ear and 33 for the 
left.  Right and left tympanograms were within normal limits.  
The diagnosis was bilateral mild to moderate high frequency 
sensorineural hearing loss.  The examiner opined that hearing 
loss is as likely as not due to acoustic trauma in the Navy 
based on case history and configuration of the audiogram.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for certain diseases, to include an 
organic disease of the nervous system (such as sensori-neural 
hearing loss) may be presumed when it is manifested to a 
degree of 10 percent within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), then operates to establish when a 
hearing loss can be service connected.   Hensley at 159.

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has provided a very credible description of how 
he was exposed to  excessive noise exposure while serving 
aboard the USS Berkeley in 1966.  There is also medical 
evidence of a current diagnosis of the claimed disability.  
Specifically, a private audiologist's audiometric examination 
in July 2003 showed that the veteran has a hearing loss 
disability in his right ear, as defined by 38 C.F.R. § 3.385.  
A July 2004 VA audiologist's examination , on the other hand, 
did not confirm a hearing loss disability in the right ear, 
within the meaning of the cited legal authority. 

The Board has not discerned any facts with regard to the 
private audiologist's examination results and the VA's 
evaluation that indicate one is more accurate or probative 
than the other.  The results of each are in fact very similar 
with a variation of only 5 dB at 500, 1000, and 4000 Hz.  
Consequently, the Board concludes that the evidence for and 
against a current diagnosis of right ear hearing loss is in 
relative equipoise.  With application of the doctrine of 
reasonable doubt, the Board finds that the veteran has a 
current diagnosis of a hearing loss disability in the right 
ear.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.385.  

As to the claimed causal relationship between hearing loss in 
the right ear and service, the Board finds that the only 
competent evidence that addresses the question at hand 
supports the veteran's claim.  The private audiologist noted 
above provided a supportive nexus opinion in a May 2004 
statement, linking the veteran's right ear hearing loss to 
in-service acoustic trauma.  The VA audiologist indicated 
that the hearing loss shown at that time (Hensley, supra) was 
as least as likely as not linked to the veteran's exposure to 
excessive noise while on active duty.  

In view of the foregoing, the Board finds that service 
connection for hearing loss in the right ear is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§  3.102, 3.303, 
3.385.  


ORDER

Service connection for hearing loss of the right ear is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


